Detailed Action
This office action is a response to an application filed on 11/05/2020 in which claims  1 – 20 are pending and ready for examination.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 11/17/2021, 11/18/2021, 4/15/2021.
Drawings
The Examiner contends that the drawings submitted on 11/05/2020 are acceptable for examination proceedings. 

Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1  -  20  are rejected under 35 U.S.C. 103 as being unpatentable over  HUAWEI ET AL: “Enhancements on multi-TRP/panel transmission", 3GPP DRAFT; R1-1910073, 3RD ENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE vol. RAN WG1, no. Chongqing, China; 20191014 – 20191020 5 October 2019, hereafter Huawei  in view of Kim United States Patent Application 20220022237.
With regard to Claim 1, Huawei teaches of  receiving, by a wireless device, one or more configuration parameters that configure the wireless device to use at least two default transmission configuration indicator (TCI) states for a physical downlink shared channel (PDSCH); Section 3.3 Specifically, after receiving an activation MAC CE of PDSCH TCI-state,  the UE can  be activated  with multiple TCI-state sets, with each TCI-state set containing one or two TCI-states. The R15 default TCI-state may be included in one or more TCI-state sets. Among those TCI-state sets containing the R15 default TCI- state, the one with the smallest TCI codepoint ID is applied as the default TCI-state(s) for Multi-TRP.
receiving downlink control information (DCI) for scheduled reception ); Section 3.3 Similar as multi-DCI based Multi-TRP transmission, single-DCI based Multi-TRP transmission can also be adopted for robust FR2 transmission (as given in Section 2.3).
based on the one or more configuration parameters configuring the wireless device to use least two default TCI states and based on an offset between the receiving the DCI and the scheduled reception via the PDSCH being less than a threshold; Section 3.3 Proposal 16: For single-DC/ based Multi-TRP transmission, when the scheduling offset of PDSCH is smaller than the threshold of timeDurationForQCL,      
 
Huawei teaches the invention substantially as recited above. However, Huawei does not teach of receiving downlink control information (DCI) for scheduled reception via the PDSCH; Kim in the same field of endeavor teaches in ¶[0222]  Here, when the UE receives a PDSCH scheduled by DCI format 1, a DMRS configuration type may be configured by higher layer parameter “dmrs-Type” in the UE and the DMRS type is used for receiving the PDSCH. Further, in the UE, the maximum number of front-loaded DMRS symbols for the PDSCH may be configured by higher layer parameter “maxLength.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei.

One would have been motivated to modify Huawei in this manner so that the 	downlink control information (DCI) for scheduled reception can be received reliably.	
 With regard to Claim 2, Huawei teaches where the receiving the PDSCH transmission comprises receiving repetitions of a transport block in a plurality of transmission occasions. Section 3.3 Supporting S-DCI in FR2 Similar as multi-DC! based Multi-TRP transmission, single-DC! based Multi-TRP transmission can also be adopted for robust FR2 transmission (as given in Section 2.3). Technically,  robust  FR2 transmission  has certain commonality with M-TRP based URLLC transmission by which  issues  (e.g., repetition  scheme, number of TCI-state, etc.) related to robust FR2 transmission have addressed.. 
With regard to Claim 3, Huawei teaches where the receiving the PDSCH transmission based on using the two default TCI states is further based on at least one TCI codepoint indicating two TCI states; Section 3.3 Among those TCI-state sets containing the R15 default TCI­ state, the one with the smallest TCI codepoint ID is applied as the default TCI-state(s) for Multi-TRP ID, namely {#2, #3}, is applied as the default TCI states. The above method can ensure that two default TCI- states are mapped  to the same TCI codepoint.
With regard to Claim 4,  Huawei teaches where receiving one or more second configuration parameters that configure the wireless device to use a single default TCI state for the PDSCH; Section 3.3 	Default TCl-state One remaining issue of robust  FR2 transmission  is the default  TCI-state issue. In Rel-15,  a default  TCI-state is adopted to receive the PDSCH with scheduling offset smaller than the threshold  TimeDurationForQCL.
receiving second DCI for second scheduled reception via the PDSCH; Section 3.3 Default TCl-state Specifically, after receiving an activation MAC CE of PDSCH TCI-state,  the UE can  be activated  with multiple TCI-state sets, with each TCI-state set containing one or two TCI-states.

Section 3.3 Default TCl-state Proposal 16: For single-DC/ based Multi-TRP transmission, when the scheduling offset of PDSCH is smaller than the threshold of timeDurationForQCL,

With regard to Claim 5,  Huawei teaches where the receiving the PDSCH transmission using the two default TCI states comprises: at least one first demodulation reference signal (DM-RS) port of the PDSCH transmission  being quasi co-located with a first reference signal indicated by a first default TCI state of the two default TCI states; Section 3.3 	Default TCl-state Proposal 16: For single-DC/ based Multi-TRP transmission, when the scheduling offset of PDSCH is smaller than the threshold of timeDurationForQCL,

at least one second DM-RS port of the PDSCH transmission being quasi co-located with a second reference signal indicated by a second default TCI state of the two default TCI states; Section 3.3 	Default TCl-state  If the Rel-15 default TCI-state (i.e. the activated TCI-state of the CORESET associated with a monitored search space with the lowest CORESET-ID in the latest slot after reception of the activation command of TCI states) is included in one or more TCI codepoint(s), the UE may assume that DMRS ports of PDSCH follows QCL parameters indicated by the lowest codepoint among TCI codepoint(s) containing that Rel-15 default TCI-state;

With regard to Claims 6, 13, and 18, Huawei teaches where the threshold comprises a time duration for decoding the DCI; Section 6. Proposal 10: For multi-DC/ based multi-TRP!panel transmission and for each PDSCH, if the offset is smaller than the threshold TimeDurationForQCL, the UE may assume that DMRS ports of that PDSCH follows QCL parameters of TCI state of the CORESET associated with a monitored search space with the lowest CORESET-ID in the latest slot in which one or more CORESETs with the same value of HigherLayerlndexPerCORESET are monitored by the UE.

With regard to Claim 7, Huawei teaches where the offset comprises a time offset between the receiving the DCI and the receiving the PDSCH transmission; Section 6. Proposal 16: For single-DC/ based Multi-TRP transmission, when the scheduling offset of PDSCH is smaller than the threshold of timeDurationForQCL,

With regard to Claim 8,  Huawei teaches of receiving, by a wireless device, an activation command indicating one or more transmission configuration indicator (TCI) codepoints; Section 3.3 Among those TCI-state sets containing the R15 default TCI­ state, the one with the smallest TCI codepoint ID is applied as the default TCI-state(s) for Multi-TRP ID, namely {#2, #3}, is applied as the default TCI states. The above method can ensure that two default TCI- states are mapped  to the same TCI codepoint.

receiving downlink control information (DCI) for a physical downlink shared channel (PDSCH) repetition in a plurality of transmission occasions, wherein the plurality of transmission occasions comprises a first transmission occasion wherein the plurality of transmission occasions comprises a first transmission occasion; ; Section 3.3 Supporting S-DCI in FR2 Similar as multi-DC! based Multi-TRP transmission, single-DC! based Multi-TRP transmission can also be adopted for robust FR2 transmission (as given in Section 2.3). Technically,  robust  FR2 transmission  has certain commonality with M-TRP based URLLC transmission by which  issues  (e.g., repetition  scheme, number of TCI-state, etc.) related to robust FR2 transmission have addressed

  and receiving, using two default TCI states, the PDSCH repetition, wherein the receiving is based on: a determination that at least one TCI codepoint of the one or more TCI codepoints indicates at least two TCI states; Section 3.3 Among those TCI-state sets containing the R15 default TCI­ state, the one with the smallest TCI codepoint ID is applied as the default TCI-state(s) for Multi-TRP ID, namely {#2, #3}, is applied as the default TCI states. The above method can ensure that two default TCI- states are mapped  to the same TCI codepoint.

an offset, between the first transmission occasion and the receiving the DCI, being less than a threshold; ; Section 3.3 Proposal 16: For single-DC/ based Multi-TRP transmission, when the scheduling offset of PDSCH is smaller than the threshold of timeDurationForQCL,      

Huawei teaches the invention substantially as recited above. However, Huawei does not teach of receiving downlink control information (DCI) for scheduled reception via the PDSCH repetition; Kim in the same field of endeavor teaches in ¶[0222]  Here, when the UE receives a PDSCH scheduled by DCI format 1, a DMRS configuration type may be configured by higher layer parameter “dmrs-Type” in the UE and the DMRS type is used for receiving the PDSCH. Further, in the UE, the maximum number of front-loaded DMRS symbols for the PDSCH may be configured by higher layer parameter “maxLength.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei.

With regard to Claims 9 and 16,  Huawei teaches of receiving one or more configuration parameters indicating application of at least two default TCI states for the PDSCH repetition, wherein the receiving the PDSCH repetition is further based on the one or more configuration parameters indicating the application of at least two default TCI states; Section 3.3 Among those TCI-state sets containing the R15 default TCI­ state, the one with the smallest TCI codepoint ID is applied as the default TCI-state(s) for Multi-TRP ID, namely {#2, #3}, is applied as the default TCI states. The above method can ensure that two default TCI- states are mapped  to the same TCI codepoint.

With regard to Claims 10, 20. Huawei teaches of receiving one or more configuration parameters indicating a plurality of TCI states, wherein the receiving the activation command indicating the one or more TCI codepoints comprises receiving the activation command indicating one or more TCI states of the plurality of TCI states, and wherein the method further comprises mapping the one or more TCI states to the one or more TCI codepoints.
Section 3.3 	Default TCl-state  If the Rel-15 default TCI-state (i.e. the activated TCI-state of the CORESET associated with a monitored search space with the lowest CORESET-ID in the latest slot after reception of the activation command of TCI states) is included in one or more TCI codepoint(s), the UE may assume that DMRS ports of PDSCH follows QCL parameters indicated by the lowest codepoint among TCI codepoint(s) containing that Rel-15 default TCI-state;

With regard to Claim 11. Huawei teaches where the two default TCI states are indicated by a TCI codepoint associated with a lowest TCI codepoint indicator among TCI codepoint indicators of a set of TCI codepoints, wherein each TCI codepoint in the set of TCI codepoints indicate at least two respective TCI states; Section 3.3 	Default TCl-state  If the Rel-15 default TCI-state (i.e. the activated TCI-state of the CORESET associated with a monitored search space with the lowest CORESET-ID in the latest slot after reception of the activation command of TCI states) is included in one or more TCI codepoint(s), the UE may assume that DMRS ports of PDSCH follows QCL parameters indicated by the lowest codepoint among TCI codepoint(s) containing that Rel-15 default TCI-state;

With regard to Claim 12,  Huawei teaches where the receiving the PDSCH repetition based on the two default TCI states comprises receiving the PDSCH repetition using: a first default TCI state in one or more first transmission occasions of the plurality of transmission occasions, wherein the one or more first transmission occasions comprises the first transmission occasion;; Section 3.3 	Default TCl-state Proposal 16: For single-DC/ based Multi-TRP transmission, when the scheduling offset of PDSCH is smaller than the threshold of timeDurationForQCL,

a second default TCI state in one or more second transmission occasions of the plurality of transmission occasions, wherein each of the one or more first transmission occasions is different from each of the one or more second transmission occasion; Section 3.3 	Default TCl-state  If the Rel-15 default TCI-state (i.e. the activated TCI-state of the CORESET associated with a monitored search space with the lowest CORESET-ID in the latest slot after reception of the activation command of TCI states) is included in one or more TCI codepoint(s), the UE may assume that DMRS ports of PDSCH follows QCL parameters indicated by the lowest codepoint among TCI codepoint(s) containing that Rel-15 default TCI-state.

With regard to Claim 14, Huawei teaches where the offset comprises a time offset between the receiving the DCI and the receiving the PDSCH repetition.; Section 6. Proposal 16: For single-DC/ based Multi-TRP transmission, when the scheduling offset of PDSCH is smaller than the threshold of timeDurationForQCL,

With regard to Claim 15, Huawei teaches of receiving, a physical downlink shared channel (PDSCH) repetition in a plurality of transmission occasions, wherein the plurality of transmission occasions comprises a first transmission occasion; Section 3.3 Supporting S-DCI in FR2 Similar as multi-DC! based Multi-TRP transmission, single-DC! based Multi-TRP transmission can also be adopted for robust FR2 transmission (as given in Section 2.3). Technically,  robust  FR2 transmission  has certain commonality with M-TRP based URLLC transmission by which  issues  (e.g., repetition  scheme, number of TCI-state, etc.) related to robust FR2 transmission have addressed.

determining two default transmission configuration indicator (TCI) states Section 3.3 Among those TCI-state sets containing the R15 default TCI- state, the one with the smallest TCI codepoint ID is applied as the default TCI-state(s) for Multi-TRP ID, namely {#2, #3}, is applied as the default TCI states. The above method can ensure that two default TCI- states are mapped  to the same TCI codepoint.

based on: an offset, between the first transmission occasion and the receiving the DCI, being less than a threshold; Section 3.3 Default TCl-state Proposal 16: For single-DC/ based Multi-TRP transmission, when the scheduling offset of PDSCH is smaller than the threshold of timeDurationForQCL,
 
and at least one TCI codepoint indicating two TCI states; Section 3.3 Among those TCI-state sets containing the R15 default TCI- state, the one with the smallest TCI codepoint ID is applied as the default TCI-state(s) for Multi-TRP ID, namely {#2, #3}, is applied as the default TCI states. The above 
method can ensure that two default TCI- states are mapped  to the same TCI codepoint.

receiving the PDSCH repetition based on: a first default TCI state, of the two default TCI states, in one or more odd transmission occasions of the plurality of transmission occasions; Section 3.3     Default TCl-state Proposal 16: For single-DC/ based Multi-TRP transmission, when the scheduling offset of PDSCH is smaller than the threshold of timeDurationForQCL.

a second default TCI state, of the two default TCI states in one or more even transmission occasions of the plurality of transmission occasions; Section 3.3   Default TCl-state  If the Rel-15 default TCI-state (i.e. the activated TCI-state of the CORESET associated with a monitored search space with the lowest CORESET-ID in the latest slot after reception of the activation command of TCI states) is included in one or more TCI codepoint(s), the UE may assume that DMRS ports of PDSCH follows QCL parameters indicated by the lowest codepoint among TCI codepoint(s) containing that Rel-15 default TCI-state, 

Huawei teaches the invention substantially as recited above. However, Huawei does not teach of receiving downlink control information (DCI) for scheduled reception via the PDSCH; Kim in the same field of endeavor teaches in ¶[0222]  Here, when the UE receives a PDSCH scheduled by DCI format 1, a DMRS configuration type may be configured by higher layer parameter “dmrs-Type” in the UE and the DMRS type is used for receiving the PDSCH. Further, in the UE, the maximum number of front-loaded DMRS symbols for the PDSCH may be configured by higher layer parameter “maxLength.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei.

One would have been motivated to modify Huawei in this manner so that the 	downlink control information (DCI) for scheduled reception can be received reliably.

With regard to Claim 17. Huawei teaches of receiving one or more configuration parameters indicating a cyclic TCI mapping, wherein the receiving the PDSCH repetition based on the first default TCI state in the one or more odd transmission occasions and the second default TCI state in the one or more even transmission occasions is based on the one or more configuration parameters indicating the cyclic TCI mapping; Section 3.3 Default TCl-state  If the Rel-15 default TCI-state (i.e. the activated TCI-state of the CORESET associated with a monitored search space with the lowest CORESET-ID in the latest slot after reception of the activation command of TCI states) is included in one or more TCI codepoint(s), the UE may assume that DMRS ports of PDSCH follows QCL parameters indicated by the lowest codepoint among TCI codepoint(s) containing that Rel-15 default TCI-state;

With regard to Claim 19. Huawei teaches where the offset comprises a time offset between the receiving the DCI and the receiving the PDSCH repetition, and wherein the plurality of transmission occasions starts with the first transmission occasion; ; Section 3.3 Default TCl-state  If the Rel-15 default TCI-state (i.e. the activated TCI-state of the CORESET associated with a monitored search space with the lowest CORESET-ID in the latest slot after reception of the activation command of TCI states) is included in one or more TCI codepoint(s), the UE may assume that DMRS ports of PDSCH follows QCL parameters indicated by the lowest codepoint among TCI codepoint(s) containing that Rel-15 default TCI-state;


Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462